                                                                               ~
Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 1 of 14
                                                                                     DELIVERED:
                                                    CAUSE NO. 201971023              hy-
                                               ~    RECEIPT NO.                       ~0.00          CIv      ~
                                                           xxxxxxx.x:                        TR # 73679920
          PLAINTIFF: EAST, JOHN                                                     In The 165th
                  vs.                                                               Judicial District Court
          DEFENDANT: TRAVELERS LOYDS OF TEXAS INSURANCE CO (D/B/A                   of Harris County, Texas
          TRAVELERS)                                                                165TH DISTRICT COURT
                                                                                    Houston, TX
                                                         CITATION
          THE STATE OF TEXAS
          County of Harris



          T0: TRAVELERS LOYDS OF TEXA3 INSURANCE CO (DBA TRAVELERS) BY
              SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
              211 EAST 7TH STREET SUITE 620 AUSTIN TX 78701
              Attached is a copy o£ PLAINTIFF'S ORIGINAL PETITION

          This instrument was filed on the 27th dav of Seotember. 2019, in the above cited cause number
          and court. The instrument attached describes the claim against you.

               YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
          written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
          next following the expiration of 20 days after you were served this citation and petition,
          a default judgment may be taken against you.
          TO OFFICER SERVING:
                This citation was issued on 4th day of October, 2019, under my hand and
          seal of said Court.


          Issued at request of:             oJ ! p, `.~~~ MARILYN BURGESS, District Clerk
          BARTON, DANIEL PATRICK           ~v ft ~ 7~~~ Harris County, Texas
          1201 SHEPHERD DRIVE                             201 Caroline, Houston, Texas 77002
          HOUSTON, TX 77007                                       (P.O. Box 4651, Houston, Texas 77210)
          Tel: (713) 227-4747
          Bar No. • 789774                         'L.,.,..r Generated By: PERE2, ANITA IOJ//11345699

                                           OFFICER/AUTHORIZED PERSON RETURN
          Came to hand at 4~_3 ,`~-o`clock ry-M., on the -3-LTday of         ~~7'(~r-7J              , Zp/Gf .

          Executed at (address)                                                                          '   i"n
                                   County at          o'clock _.M., on the             day of

                  , by delivering to                                                defendant, in person, a

          true copy of this Citation together with the accompanying                copy(ies) of the Petition

          attached thereto and I endorsed on said copy of the Citation the date of delivery.
          To certify which I affix my hand officially this       day of _                   ,

          FEE: $

                                                                        of                       County, Texas


                                                               By
                         Affiant                                                    Deputy

          On this day,                                            , known to me to be the person whose
          signature appears on the foregoing return, personally appeared. After being by me duly sworn,
          he/she stated that this citation was executed by him/her in the exact manner recited on the
          return.

          SWORN TO AND SUBSCRIBED BEFORE ME, on this           day of


                                                                                     Notary Public




          N.iNT.CZTR.P                             ' *736/9920*                               EXHIBIT
                                                                                                  F
         Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 2 of 14
E
                                                                                                          9/27/2019 9:33 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 37213446
                                                                                                        By: Carolina Salgado
                                                                                                  Filed: 9/27/2019 9:33 PM
                                                               2019- 71023
                                           CAUSE NO.

         JOHN EAST                                         §      IN THE DISTRICT COURT OF
                                                           §
              Plaintiff,                                   §
                                                           §
     V.                                                    §
                                                           §      HARRIS COUNTY, TEXAS
     TRAVELERS LOYDS OF TEXAS                              §
     INSURANCE CO.
              Defendant.                                   §      _ JUDICIAL DISTRICT
                                 PLAINTIFF'S ORIGINAL PET1T10N

     JOHN EAST ("Plaintiff'), coinplains of TRAVELERS LOYDS OF TEXAS INSURANCE

    CO. D/B/A TRAVELERS ("Defendants") and respectfully shows as follows:

                                               I.
                                    DISCOVERY CONTROL PLAN

    1.      Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

    Rules of Civil Procedure. This case involves complex issues and will require extensive discoveiy.

    Therefore, Plaintiff asks the court to order that discovery be conducted in accordance with a

    discovery control plan tailored to the circumstances of this suit.

                                              II.
                                 PARTIES AND PROCESS SERVICE

    2.      Plaintiff(s) reside in Harris County, Texas.

    3.      Defendant      TRAVELERS LOYDS OF TEXAS INSURANCE CO. DB/A

    TRAVELERS is an insurance company engaging in the business of insurance in Texas. This

    defendant may be served with process through its registered agent Corporation Service Company,

    211 East 7th Street, Suite 620, Austin, Texas 78701. The Clerk is requested to issue Citations,

    immediately.
     Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 3 of 14




                                                 III.
                                          .IUlZISDICTION

4.        Plaintiff seeks monetary relief over $100,00 to $200,000, excluding interest and costs.

Such damages sought are within the jurisdictional limits of the court. Plaintiff contends that the

determination of damages is within the sole discretion of the Judge and Jury, but makes stipulation

as required by TEx.R.Civ.P. 47.

 5.       The court has jui7sdiction over Defendants because these Defendants engage in the

business of insurance in Texas, and because Plaintiff's causes of action arise out of this

Defendant's business activities in Texas.

                                                 IV.
                                               VENUE

 6.       Venue is proper in Harris County, Texas, because the insured Properties giving rise to this

cause of action is situated in Harris County, Texas. TEx.CIv.PRAC.REtv1.00DE § 15.032.

                                           V.
                            NOTICE AND CONDITIONS PRECEDENT

 7.       Defendants have been provided notice, in writing, of the Claims made by Plaintiff in this

petition, including Plaintiff's actual damages in the manner and form required.

 8.       All conditions precedent necessary to maintain this action and the Claims under the Policy

have been performed, occurred, or have been waived by Defendants; and/or Defendants are

otherwise estopped from raising any conditions precedent due to Defendant's prior breach of the

insurance contract.

                                                 VI.
                                               F'ACTS

     9.   Plaintiff is the owner of certain real Properties with improvement (including Plaintiffs'

homes):



Plaintif1''s Original Petition                                                                Page 2
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 4 of 14




       a.       JOHN EAST, 5439 KINGLET STREET, HOUSTON TX 77096;

(the "Properties"). The Properties was insured by insurance policy number issued by Defendants

(the "Policy"). Plaintiff is the owner of the Policy and the named insured on the Policy.

10.    On or about during the time of Hurricane Harvey, or another time when the Policy was in

effect, a severe storm caused substantial damage to the Properties and constituted a covered loss

under the Policy. After the loss, Plaintiff made a Claims and demand for payment on Defendants

for damages to the Properties and other damages covered by the terms of the Policy (the "Claims").

After Plaintiff made the Claims, Defendants assigned or otherwise retained its employees and/or

agents Defendant Adjustors to work on Plaintiff's Claims. All Defendants failed to comply with

the Policy, the Texas Insurance Code and Texas law in handling Plaintiff's Claims. Further,

Defendants has refused to pay all amounts due and owing under the Policy for the Claims.

11.    Defendant Adjustors made numerous errors in estiinating the value of Plaintiff s Claims,

all of which were designed to intentionally minimize and underpay the loss incurred by Plaintiff.

Defendant Adjustors failed to fully quantify Plaintiff's damages, thus demonstrating that this

defendant did not conduct a thorough investigation of Plaintiff's Claims. Defendaiit conducted a

substandard investigation of Plaintiff's Claims, evidenced by the estimate issued by Defendant

Adjustors and relied upon by Defendant Adjustors. The damage estimate failed to include all

damages to Plaintiff's Properties. The damages Defendant Adjustors included in the estimate were

grossly undervalued and did not allow for adequate funds to cover the cost of repairs to all the

damages sustained. Defendants failed to thoroughly review and properly supervise the adjustment

of the Claims, including the inspection of the Properties, which ultimately led to approving an

improper adjustment and an inadequately unfair settlement of Plaintiff's Claims. Further,

Defendant Adjustors knowingly and intentionally overlooked damages at the Properties and used



Plaintif1''s Original Petition                                                              Page 3
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 5 of 14




an inadequate and biased investigation as the basis for erroneously denying a portion of Plaintiff's

Claims. Because ofDefendant Adjustor's conduct, Plaintiff's Claims was underpaid andpartially-

denied.

12.       Defendants failed to perform its contractual duties to adequately compensate Plaintiff

under the terms of the Policy. Specifically, Defendants refused to pay the full proceeds owed

under the Policy, although due demand was made for proceeds to be paid in an amount sufficient

to cover the damaged Properties and all conditions precedent to recovery upon the Policy in

question had been satisfied by Plaintiff. Defendants' conduct constitutes a breach of the contract

between Defendants and Plaintiff.

13.       All Defendants misrepresented to Plaintiff that much of the damage to the Properties was

not covered under the Policy, even though the damage was covered by the Policy. Defendants'

conduct constitutes a violation of TEx.Itvs.CoDE §541.060(a)(1).

14.       All Defendants failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiff's Claims, when Travelrs's liability was reasonably clear. Defendants'

conduct constitutes a violation of TEx.INs.CoDE §541.060(a)(2)(a).

15.       All Defendants failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement. Specifically, Defendants failed to offer Plaintiff adequate compensation, without any

explanation why full payment was not being made. Furthermore, All Defendants did not

communicate that any future settlements or payments would be forthcoming to pay for the entire

loss covered under the Policy, nor did Defendants provide any explanation for the failure to

adequately settle Plaintiff's Claims. Defendants' conduct constitutes a violatioii of TEx.INs.CoDE

§541.060(a)(3).




Plaintiff''s Original Petition                                                                Page 4
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 6 of 14




16.    All Defendants failed to affrm or deny coverage of Plaintiff s Claims within a reasonable

time. Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding

the full and entire Claims, in writing from Defendants. Defendants' conduct constitutes a violation

of TEx.INs.CoDE §541.060(a)(4).

17.    All Defendants refused to fully compensate Plaintiff for the Claims without conducting a

reasonable investigation of the Claims. Rather, Defendants performed an unreasonable outcome-

oriented investigation of Plaintiff s Claims, which resulted in a biased, unfair and inequitable

evaluation of Plaintiff s Claims. Defendants' conduct constitutes a violation of TEx.I1vs.CoDE

§ 541.060(a)(7).

18.    Defendants failed to meet its obligations under the Texas Insurance Code regarding the

timely acknowledgement of Plaintiff s Claims, beginning an investigation of Plaintiff s Claiins

and requesting all information reasonably necessary to investigate Plaintiffs Claims within the

statutorily mandated time of receiving notice of Plaintiff s Claims. Defendant Travelrs's conduct

constitutes a violation of TEX.INs.CoDE §542.055.

19.    Defendants failed to accept or deny Plaintiff s full and entire Claims within the statutorily

mandated time of receiving all necessary information. Defendant Travelrs's conduct constitutes a

violation of TEx.INs.CoDE §542.056.

20.    Defendants failed to meet its obligations under the Texas Insurance Code regarding

payment of Claims without delay. Specifically, Defendants have delayed full payment of

Plaintiff s Claims longer than allowed and, to date, Plaintiff has not yet received full payment for

Plaintiffs Claims. Defendants' conduct constitutes a violation of TEx.INs.CoDE §541.058.

21.    From and after the time Plaintiff s Claims was presented to Defendant Travelrs, the liability

of Defendants to pay the full Claims in accordance with the terms of the Policy was reasonably



PlaintifJ's Original Petition                                                                 Page 5
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 7 of 14




clear. However, Defendaiits has refused to pay Plaintiff in full, despite there being no basis

whatsoever on which a reasonable insurance company would have relied on to deny the full

payment. Defendants' conduct constitutes a breach of the common law duty of good faith and fair

dealing.

 22.      All Defendants knowingly or recklessly made false representations, as described above, as

to material facts and/or knowingly concealed material information from Plaintiff.

23.       Because of all Defendants' wrongful acts and omissions, Plaintiffwas forced to retain the

professional services of the law firm who is representing Plaintiff with respect to these causes of

action.

                                          vII.
                          CAUSES OF ACTION AGAINST DEFENDANTS

24.       Defendants are liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and intentional breach of the common law duty of good

faith and fair dealing.




Plaintiff''s Original Petition                                                                  Page 6
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 8 of 14




        A.       Breach of Contract.

25.     The Policy is a valid, binding and enforceable contract between Plaintiff and Defendants.

Defendants breached the contract by refiising to perform its obligations under the terms of the

Policy and pursuant to Texas law. Defendants' breach proximately caused Plaintiff injuries and

damages. All conditions precedent required under the Policy have been performed, excused,

waived or otherwise satisfied by Plaintiff, or Defendants are estopped from raising the issue due

to Defendants' prior breach of the insurance contract.

        B.       Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

26.     The conduct, acts, andlor omissions by Defendants constituted Unfair Settlement Practices

pursuant to TEx. INS. CoDE.§541.060(a). All violations under this article are made actionable by

TEx.lrrs.CoDE §541.151.

27.     Defendants' unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. TEx.INs.CoDE §541.060(1).

28.     Defendants' unfair settlement practice, as described above, of failing to atteinpt in good

faith to effectuate a prompt, fair, and equitable settlement of the Claims, even though Defendant

Travelrs's liability under the Policy was reasonably clear, constitutes an unfair method of

competition aiid an unfair aiid deceptive act or practice in the business of insurance. TEx.INs.CoDE

§541.060(2)(A).

29.     Defendants' unfair settlement practice, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the Claims, constitutes an unfair method




Plaintif1''s Ot•iginal Petition                                                              Page 7
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 9 of 14




of competition and an unfair and deceptive act or practice in the business of insurance.

TEx.INs.CoDE §541.060(3).

30.      Defendants' unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the Claims to Plaintiff or to submit a reservation of riglits to

Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEx.INs.CoDE §541.060(4).

31.      Defendants' unfair settlement practice, as described above, of refusing to pay Plaintiff's

Claims without conducting a reasonable investigation, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.             TEx.ItvS.CoDE

§541.060(7).

32.      Defendants' conduct described above coinpelled Plaintiff to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendants refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiff to file suit.

TEx.INs.CoDE §542.003(5).

         C.       Prompt Payment Of Claims Violations.

33.      The Claims is a Claims under an insurance policy with Defendants of which Plaintiff gave

Defendants proper notice. Defendants is liable for the Claims. Defendants violated the prompt

payment of Claims provisions of TEx. lNs. CoDE § 542.051, et seq. by:

         a) Failing to acknowledge receipt of the Claims, commence investigation of the Claims,
            and/or request from Plaintiff all items, statements, and forms that Defendants
            reasonably believed would be required within the time constraints provided by TEx.
            INs. CoDE §542.055;

         b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claims within
            the applicable time constraints provided by TEx. Itvs. CODE §542.056; and/or by



 PlaintifJ''s Original Petitiotr                                                               Page 8
  Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 10 of 14




        c) Delaying payment of the Claims following Defendant Travelrs's receipt of all items,
            statements, and fonns reasonably requested and required, longer than the amount of
            time provided by TEx. INs. CoDE §542.058.

34.     Defendants' violations of these prompt payment of Claims provisions of the Texas

Insurance Code are made actionable by TEx.INs.CoDE §542.060.

        D.       Breach Of The Duty Of Good Faith And Fair Dealing.

35.     Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

by denying or delaying payment on the Claims when Defendants knew or should have known that

its liability to Plaintiff was reasonably clear. Defendants' conduct proximately caused Plaintiff

injuries and damages.

                                            VIII.
                                 CAUSES OF ACTION AGAINST
                                   DEFENDANT ADJUSTORS

36.     Defendant Adjustors is an insurance adjuster that was assigned or otherwise engaged by

Adjustors to adjust the Claims.

        A.       Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

37.     The conduct, acts, and/or omissions by Defendant Adjustors, while adjusting the Claims

constituted Unfair Settlement Practices pursuant to TEx. Irrs. CoDE.§541.060(a). All violations

under this article are made actionable by TEx.INs.CoDE §541.151.

38.     Defendant Adjustors is individually liable for unfair and deceptive acts, irrespective of the

fact this Defendant was acting on behalf of Defendant Adjustors, because Defendant Adjustors is

a"person" as defined by TEx.INs.CoDE §541.002(2). The term "person" is defined as "any

individual, corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds

plan, fraternal benefit society, or other legal entity engaged in the business of insurance, including

an agent, broker, adjuster or life and health insurance counselor." TEx.INs.CoDE §541.002(2)



PlaintifJ''s Original Petition                                                                 Page 9
 Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 11 of 14




(emphasis added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors, Inc., 966

S.W.2d 482, 484 (Tex.1998)(holding an insurance company employee to be a"person" for the

purpose of bringing a cause of action against them under the Texas lnsurance Code and subjecting

them to individual liability).

39.     The uiifair settlement practices of Defendant Adjustors, as described above, in

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEx.Irrs.CoDE §541.060(1).

40.     The unfair settlement practices of Defendant Adjustors, as described above, in failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the Claims, even

though liability under the Policy is reasonably clear, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.             TEx.INS.CODE

§541.060(2)(A).

41.     The unfair settlement practices of Defendant Adjustors, as described above, in failing to

promptly provide the Plaintiff with a reasonable explanation of the basis in the Policy, in relation

to the facts or applicable law, for the offer of a compromise settlement of Plaintiff's Claims,

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. TEx.Itvs.CoDE §541.060(3).

42.     The unfair settlement practices of Defendant Adj ustors as described above, in failing within

a reasonable time to affirm or deny coverage of the Claims to Plaintiff or to submit a reservation

of rights to Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act

or practice in the business of insurance. TEx.INS.CoDE §541.060(4).




PlaintifJ''s Original Petition                                                               Page 10
.~    Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 12 of 14




     43.     The unfair settlement practices of Defendant Adjustors, as described above, in refusing to

     pay Plaintiff's Claims without conducting a reasonable investigation, constitutes an unfair method

     of competition and an unfair and deceptive act or practice in the business of insurance.

     TEx.Irts.CoDE §541.060(7).

     44.     The unfair settlement practices of Defendant Adjustors, as described above, compelled

     Plaintiff to initiate a lawsuit to recover amounts due under its policy by offering substantially less

     than the amount ultimately recovered. Defendant Adjustors refused to even offer more than their

     own grossly undervalued estimates despite actual damages which were much greater. This

     continued failure compelled Plaintiff to file suit. TEx.INs.CoDE §542.003(5).

                                                       IX.
                                                K1eT®WI,EDGE

     45.     Each of the Defendants' acts described above, together and singularly, was done

     "knowingly" as that term is used in the Texas Insurance Code and was a producing cause of

     Plaintiff's damages described herein.

                                                       X.
                                                  DA1VIAGES

     46.     Plaintiff will show that all the aforementioned acts, taken together or singularly, constitute

     the producing causes of the damages sustained by Plaintiff.

     47.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

     is the amount of Plaintiff's Claims, together with attorney fees.

     48.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

     is entitled to actual damages, which include the loss of the benefits that should have been paid

     pursuant to the Policy, mental anguish, court costs and attorney's fees. For knowing conduct of




     Plaintiff''s Original Petition                                                                   Page 11
     Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 13 of 14




    the acts complained of, Plaintiff asks for three times Plaiiitiff's actual damages. TEx.INS.CODE

    §541.152.

    49.     For noncompliance with Texas lnsurance Code, Prompt Payrnent of Claims, Plaintiff is

    entitled to the amount ofPlaintiff's Claims, as well as eighteen (18) percent interest per annum of

    the amount of Plaintiff's Claims as damages, together with attorney's fees. TEx.INs.CODE

    §542.060.

    50.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

    compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

    such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

    owed, exemplary damages and darnages for emotional distress.

    51.     For the prosecution and collection of this Claims, Plaintiff has been compelled to engage

    the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

    entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the

    preparation and trial of this action, including any appeals to the Court of Appeals and/or the

    Supreme Court of Texas.

                                                   XI.
-                                            .IURY DEIVIAND

    52.     Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                               XII.
                                     REQUEST FOR DISCLOSURE

    53.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendaiits disclose

    the information or material described in Rule 194.2.




    Plaintiff's Original Petition                                                              Page 12
 Case 4:19-cv-04433 Document 1-7 Filed on 11/11/19 in TXSD Page 14 of 14




                                               XIII.
                                             PRAYER

54.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers such sums as would reasonably and justly compensate Plaintiff in

accordance with the rules of law and procedure, both as to actual damages, statutory penalties and

interest, treble damages under the Texas Insurance Code and all punitive and exemplary damages

as may be found. In addition, Plaintiff requests the award of attorney's fees for the trial and any

appeal of this case, for all costs of Court on their behalf expended, for pre judgment and post-

judgment interest as allowed by law, and for any other and fiuther relief, either at law or in equity,

to which Plaintiff may be justly entitled.

                                       Respectfully submitted,

                                       THE BAI2TON LAW FIRM

                                       By:    /s/ Wavne D. Collins
                                              DANIEL P. BARTON
                                              State Bar No.: 00789774
                                              dbarton a?bartonlaw roup.com
                                              WAYNE D. COLLLINS
                                              State Bar No. 00796384
                                              wcollin(tibartonl awgroup. com
                                              1201 Shepherd Drive
                                              Houston, Texas 77007
                                              (713) 227-4747- Telephone
                                              (713) 621-5900- Fax
                                              Email for Service: esenice(,ci;bartonlawgroup.com




Plaintif1''s Original Petition                                                                Page 13
